MAX M. LOWENSTEIN, PETITIONER, v. COMMISSIONER OF INTERNAL REVENUE, RESPONDENT.Lowenstein v. CommissionerDocket No. 8245.United States Board of Tax Appeals5 B.T.A. 208; 1926 BTA LEXIS 2919; October 27, 1926, Decided *2919 Sydney J. Hayles, C.P.A., for the petitioner.  Henry Ravenel, Esq., for the respondent.  TRAMMELL *209  This is a proceeding for the redetermination of a deficiency in income tax in the amount of $147.25 for the calendar year 1922.  The matter was submitted upon petition and answer, no testimony having been introduced.  OPINION.  TRAMMELL: The petition alleged that the taxpayer employed a chauffeur for business purposes and paid him $700 per year on account of such employment during the taxable year.  The salary of the chauffeur was disallowed by the Commissioner upon the ground that it was not an ordinary and necessary business expense but was a personal living or family expense.  The answer of the Commissioner makes no admission of facts, except the jurisdictional allegations in the petition.  In view of the fact that the material facts alleged in the petition were not sustained by evidence, the determination of the Commissioner must be approved.  Judgment will be entered for the Commissioner.